EX-10.71.23
 

 
FIRST AMENDED AND RESTATED NOTE


$50,000,000.00                                                                                                                           
   July 9, 2010
                                                                                                                             
  Seattle, Washington




FOR VALUE RECEIVED, EMERITUS CORPORATION, a corporation organized under the laws
of the State of Washington (“Borrower”), shall pay to the order of HEALTH CARE
REIT, INC., a corporation organized under the laws of the State of Delaware
(“Lender”), the principal sum of Fifty Million and 00/100 Dollars
($50,000,000.00), or so much thereof as shall have been advanced to Borrower,
with interest on so much thereof as shall from time to time be outstanding at
the rate of interest set forth below, until fully paid.
 
This First Amended and Restated Note (“Note”) is made by Borrower in full
substitution of a certain Note made by Borrower in favor of Lender dated
June 30, 2008, in the principal amount of $50,000,000.00 (“Original
Note”).  This note constitutes a modification and renewal of the existing
indebtedness evidenced by the Original Note and does not cancel such existing
indebtedness.  Substitution of this note for the Original Note shall not affect
the priority of the lien of the Master Lease 1 Mortgage or the Master Lease 2
Mortgage (defined below).
 
1. Definitions.
 
“Asset Purchase Agreement” means that certain agreement between Lender, as
seller, and Borrower, as buyer, dated as of June 9, 2008.
 
“Business Day” means any day which is not a Saturday or Sunday or a public
holiday under the laws of the United States of America or the State of Ohio or a
day which national banking institutions are not open.
 
“Closing Date” means June 30, 2008.
 
“Collateral Document” means the Master Lease 1 Mortgage, the Master Lease 2
Mortgage, the Master Lease 1, the Master Lease 2, or any other document
providing security for or guarantee of repayment of this note.
 
“Commencement Date” means [i] the Closing Date if the Closing Date occurs on the
first day of a month or [ii] the first day of the month after the Closing Date
if the Closing Date occurs on any day other than the first day of the month.
 
“Commitment Fee” means the commitment fee payable to Lender in an amount equal
to 1% of the Loan Amount.
 
“Default Rate” means 18.50%.
 
“Event of Default” has the meaning set forth in §8.
 
“Excess Capital” means the proceeds received by Borrower (net of direct,
reasonable and reasonably documented transaction expenses) in connection with
the issuance of
 

 
 

--------------------------------------------------------------------------------

 

any indebtedness or equity by Borrower through a public or private placement of
its securities, whether registered or exempt from registration, in excess of
$150,000,000.00 in the aggregate from and after the date hereof.  For the
absence of doubt, proceeds received by shareholders as a result of their selling
any shares owned by them in any such public or private placement shall not be
included as “Excess Capital”.
 
“Increaser” means [i] .25% with respect to each of the first two anniversaries
of the Commencement Date; [ii] 0% with respect to the third anniversary of the
Commencement Date; and [iii] .15% with respect to each other anniversary of the
Commencement Date.
 
“Initial Rate” means a rate equal to 8%.
 
“Interest Rate” means [i] the Initial Rate from after the Closing Date and for
12 months after the Commencement Date, and [ii] commencing on the first
anniversary of the Commencement Date and each anniversary of the Commencement
Date thereafter, the Interest Rate shall increase by adding the Increaser to the
then current Interest Rate.
 
“Loan” means the loan from Lender to Borrower in the Loan Amount.
 
“Loan Amount” means $50,000,000.00.
 
“Master Lease 1” means that certain Amended and Restated Master Lease Agreement
between Lender and certain affiliates of Lender, as landlord, and Borrower, as
tenant, dated as of September 30, 2003, as amended.
 
“Master Lease 1 Mortgage” means the Leasehold Mortgage/Deed of Trust, Security
Agreement, Assignment of Leases and Rents, Financing Statement and Fixture
Filing, which will be made by Borrower in favor of Lender to secure repayment of
this note as of the Effective Date of the Master Lease 1 Mortgage (as such date
is defined therein) and which is secured by, among other things, the Leasehold
estate of Borrower arising under Master Lease 1.
 
“Master Lease 2” means that certain Master Lease Agreement between Lender and
certain affiliates of Lender, as landlord, and Borrower, as tenant, dated as of
September 30, 2004.
 
“Master Lease 2 Mortgage” means the Leasehold Mortgage/Deed of Trust, Security
Agreement, Assignment of Leases and Rents, Financing Statement and Fixture
Filing, which is made by Borrower in favor of Lender to secure repayment of this
note as of the Effective Date of the Master Lease 2 Mortgage (as such date is
defined therein), and which is secured by, among other things, the leasehold
interest of Borrower arising under Master Lease 2.
 
“Maturity Date” means July 1, 2014.
 
“NHP Note” means any note or similar obligation to pay money from Borrower or a
Borrower affiliate to Nationwide Health Properties or one of its affiliates,
individually and collectively.
 

 
 

--------------------------------------------------------------------------------

 

“State” means the State of Ohio.
 
“Term” means the period commencing on the Closing Date and ending on the
Maturity Date.
 
2. Interest Rate.
 
(a) Initial Rate.  Interest shall accrue on the principal amount outstanding
from time to time after the Closing Date until the Maturity Date at the Interest
Rate.
 
(b) Post-Maturity Rate.  If the outstanding balance of this note has not been
paid in full by the Maturity Date, interest on this note shall accrue at the
Default Rate.
 
(c) Default Rate.  After the occurrence and during the continuance of an Event
of Default, Borrower shall pay interest on this note, and on any judgment on
this note, at the Default Rate.
 
(d) Computation Method.  All interest rates shall be calculated based on the
actual number of days elapsed over a 360-day year (365/360 method).
 
3. Payments.  Borrower shall make payments in arrears in accordance with the
following:
 
(a) On the Commencement Date and on the first day of each consecutive month
thereafter through and including June 30, 2011, Borrower shall pay to Lender
accrued interest on this note at the then current Interest Rate.
 
(b) Commencing on July 1, 2011 and on the first day of each month thereafter
until the Maturity Date, Borrower shall make monthly payments of $200,000.00 of
principal plus accrued interest.
 
(c) On the Maturity Date or upon prepayment of this note in full, Borrower shall
pay the outstanding balance of this note, including the outstanding principal
balance, all accrued and unpaid interest and all charges, expenses and other
amounts payable by Borrower to Lender hereunder or under the Master Lease 1
Mortgage or the Master Lease 2 Mortgage.
 
(d) On the Closing Date, Borrower paid to Lender the Commitment Fee.
 
(e) In the event that the Lender sells, assigns, transfers, negotiates, or
grants participations in all or any part of, or any interest in the Loan to any
person or entity (a “Lender Transferee”) and [i] such Lender Transferee (or, if
such Lender Transferee is a disregarded entity for United States federal income
tax purposes, the Person treated, for United States federal income tax purposes,
as the owner of the assets of such Lender Transferee) is not organized under the
laws of the United States or a state thereof and [ii] such Lender Transferee
fails to establish to the reasonable satisfaction of Borrower that payments to
such Lender Transferee are exempt from United Stated withholding taxes, Borrower
shall not be required to
 

 
 

--------------------------------------------------------------------------------

 

“gross-up” payments made to such Lender Transferee for United States withholding
taxes withheld by Borrower.  Any amounts withheld shall be remitted to the
applicable taxing authority and treated, for purposes of this note and any
Collateral Document, as if they were paid to such Lender Transferee
 
4. Method and Place of Payment.  Borrower shall make all payments on this note
by electronic wire transfer in accordance with wiring instructions set forth in
Exhibit A attached hereto subject to change in accordance with other written
instructions provided by Lender from time to time.
 
5. Prepayment.  Borrower, at its sole discretion, may, with three months prior
written notice to Lender, prepay all or any portion of the outstanding principal
balance of this note, all accrued and unpaid interest, and all charges, expenses
and other amounts payable by Borrower to Lender at any time without payment of
any prepayment fee.  In addition, Borrower will pay to Lender, in full or
partial prepayment hereunder, any Excess Capital, immediately upon the receipt
by Borrower of such Excess Capital.  Finally, Borrower will pay to Lender, in
full or partial prepayment hereunder, concurrently with any payment made under
the NHP Note, an amount equal to the amount so paid under the NHP Note
multiplied by a fraction, the numerator of which is the principal amount then
outstanding under this note and the denominator of which is the principal amount
then outstanding under the NHP Note.
 
6. Late Charge.  Borrower acknowledges that any default in any payment due under
this note, other than the outstanding principal balance of this note due on the
Maturity Date, will result in loss and additional expense to Lender in handling
such delinquent payments and meeting Lender’s other financial
obligations.  Because such loss and additional expense are extremely difficult
and impractical to ascertain, Borrower agrees that if any payment hereunder,
other than the outstanding principal balance of this note due on the Maturity
Date, is not paid within 10 days after the due date, Borrower shall pay, as a
reasonable estimate of such loss and expense, a late charge equal to the lesser
of [i] 5% of the amount of the overdue payment, or [ii] the maximum amount
permitted by applicable law.
 
7. Application of Payments.  Unless Lender elects otherwise, in its sole
discretion, all payments and other amounts received by Lender shall be credited
as follows:  [i] first to any charges, costs, expenses and fees payable by
Borrower under this note or the Mortgage, or incurred by Lender for the
protection of any collateral securing the payment of this note, if not paid by
Borrower by the due date; [ii] second to interest on the foregoing amounts at
the Default Rate from the due date or date of payment by Lender, as the case may
be; [iii] third to accrued but unpaid interest on this note; [iv] fourth, to the
principal amount outstanding; and [v] fifth, the balance, if any, to Borrower.
 
8. Default.  The occurrence of an “Event of Default” under the Master Lease 1
Mortgage, the Master Lease 2 Mortgage, Master Lease 1 as long as Lender or any
affiliate of Lender is a landlord thereunder, Master Lease 2 as long as Lender
or any affiliate of Lender is a landlord thereunder, or any other document
providing security for or guarantee of repayment of this note shall be an Event
of Default hereunder.
 

 
 

--------------------------------------------------------------------------------

 

9. Acceleration.  Upon the occurrence of any Event of Default, in addition to
all other remedies under the Mortgage, any other security for this note, and at
law or in equity, at the option of Lender [i] the outstanding principal balance
of this note and all accrued and unpaid interest thereon and all other amounts
payable by Borrower to Lender shall be immediately due and payable, and [ii] all
such amounts shall bear interest at the Default Rate from the date of the Event
of Default until paid.  Lender may exercise either or both options without
notice or demand of any kind.
 
10. Governing Law.  This note shall be governed by and construed in accordance
with the internal laws of the State, without giving effect to the conflict of
laws rules thereof.
 
11. Time is of the Essence.  Time is of the essence in the payment of this
note.  All grace periods in any Collateral Document that apply to a default
shall run concurrently.
 
12. Holidays.  If any installment of this note becomes due on a day which is not
a Business Day, Borrower may pay the installment on the next succeeding Business
Day on which banking institutions are open.
 
13. Waivers.  None of the following shall be a course of dealing, estoppel,
waiver or the like on which any party to this note or any Collateral Document
may rely:  [i] Lender’s acceptance of one or more late or partial payments;
[ii] Lender’s forbearance from exercising any right or remedy under this note or
any Collateral Document; or [iii] Lender’s forbearance from exercising any right
or remedy under this note or any Collateral Document on any one or more
occasions.  Lender’s exercise of any rights or remedies or a part of a right or
remedy on one or more occasions shall not preclude Lender from exercising the
right or remedy at any other time.  Lender’s rights and remedies under this
note, the Collateral Documents, and the law and equity are cumulative to, but
independent of, each other.
 
14. Representations.  Each party to this note and each Collateral Document:
[i] acknowledges that Lender would not have extended the credit evidenced by
this note and will not continue to extend the credit but for the obligations of
each; [ii] warrants that each has executed this note or the Collateral Documents
to induce Lender to extend and to continue to extend the credit; [iii] warrants
that each has received good and valuable consideration for executing this note
or any Collateral Document; and [iv] warrants that neither has executed this
note or any Collateral Document in reliance upon the existence of the security
for or guaranty or promise of the payment of this note.
 
15. Indulgences.  Without notice, Lender may do or refrain from doing anything
affecting this Note or any Collateral Document, as many times as Lender desires,
including the following:  [i] granting or not granting any indulgences to anyone
liable for payment of this note or to anyone liable under any Collateral
Document; [ii] releasing any security or anyone or any property from liability
on this note or any Collateral Document; or [iii] amending this note or any
Collateral Document, with the consent of Borrower, including extending the time
for payment of this note, in accordance the terms of such Collateral Documents.
 

 
 

--------------------------------------------------------------------------------

 

16. No Release of Liability.  No obligations of any party to this Note shall be
affected by [i] any default in this note or any Collateral Document when
accepted by Lender or arising any time thereafter; [ii] the unenforceability of
or defect in this note or in any Collateral Document or any interest conveyed by
any Collateral Document; [iii] any decline in the value of any interest in any
property conveyed by any Collateral Document; or, [iv] the death, incompetence,
insolvency, dissolution, liquidation or winding up of affairs of any party to
this note or any Collateral Document or the start of insolvency proceedings by
or against any such party.  EACH PARTY TO THIS NOTE WAIVES ALL SURETYSHIP AND
OTHER SIMILAR DEFENSES.  No party to this note or any Collateral Document may
enforce any right of subrogation or contribution unless and until this note is
paid in full and waives all rights of subrogation against any party that is
subject to insolvency proceedings unless and until this note is paid in full.
 
17. Notices.  All notices, demands, requests and consents (hereinafter
“notices”) given pursuant to this note shall be in writing, and shall be served
by [i] personal delivery; [ii] United States Mail, postage prepaid; or
[iii] nationally recognized overnight courier to the following addresses:
 
 
To Borrower:
Emeritus Corporation
 
3131 Elliott Avenue, Suite 500
 
Seattle, Washington  98121
 
Attn:  Eric Mendelsohn
 
           Senior Vice President, Corporate Development
   
To Lender:
Health Care REIT, Inc.
 
One SeaGate, Suite 1500
 
 P.O. Box 1475
 
Toledo, Ohio  43603‑1475
 
 Attn:  Jeffrey H. Miller
 
            Executive Vice President and General Counsel

                                       

 
All notices shall be deemed to be given upon the earlier of actual receipt or
three Business Days after deposit in the United States mail or one Business Day
after deposit with the overnight courier.  Lender and Borrower may change their
notice address at any time by giving the other party written notice of such
change.
 
18. Representation and Warranty Regarding Business Purpose.  Borrower represents
and warrants that the Loan evidenced by this note is for business purposes only
and not for personal, family, household, or agricultural purposes.
 
19. Security.  This note is secured by any and all collateral at any time
granted to Lender to secure any obligations of Borrower to Lender related to the
Loan, including, but not limited to, the Master Lease 1 Mortgage and the Master
Lease 2 Mortgage.
 
20. Protest.  Except as otherwise expressly provided in the Mortgage, each party
to this note jointly and severally waives protest, notice of protest, demand,
dishonor or default, presentment for payment, notice of intent to declare this
note immediately due and
 

 
 

--------------------------------------------------------------------------------

 

payable, notice of declaration that this note is immediately due and payable in
full, all other notices, and all demands.
 
21. Savings Clause.  The intention of Lender and Borrower is to comply with the
laws of the State concerning the rate of interest on this note.  Notwithstanding
any other provision in this note or in any other document given in connection
with this note, Borrower shall not be required to pay interest in excess of the
maximum lawful rate.  To the extent the amount of interest provided in this note
ever exceeds the maximum lawful rate (the “Excess Interest”):  [i] the
provisions of this paragraph shall govern and control; [ii] Borrower shall not
be obligated to pay any Excess Interest; [iii] any Excess Interest that Lender
may have received shall be credited against the then outstanding balance due
under this note and, if the Excess Interest exceeds the outstanding balance, the
excess amount shall be refunded to Borrower; [iv] the rate of interest under
this note or the Default Rate, as and if applicable, shall be automatically
reduced to the maximum lawful rate and this note and any other documents given
in connection therewith shall be deemed reformed and modified to reflect such
reduction; and [v] subject to the foregoing provisions of this paragraph,
Borrower shall have no action or remedy against Lender for any damages
whatsoever or any defense to enforcement of the note or any other documents
given in connection therewith arising out of the payment or collection of any
Excess Interest.  In determining whether interest paid or payable on this note
exceeds the maximum lawful rate, Borrower agrees to exclude voluntary prepayment
fees from the calculation of interest and to spread the total amount of interest
throughout the entire contemplated term of this note.
 
22. Attorney’s Fees and Expenses.  Borrower shall pay to Lender all reasonable
out-of-pocket costs and expenses incurred by Lender in administering the Loan
and the security for the Loan, enforcing or preserving Lender’s rights under
this note or any Collateral Document, and in all matters of collection, whether
or not an Event of Default has actually occurred or has been declared and
thereafter cured, including, but not limited to, [i] reasonable attorney’s and
paralegal’s fees and disbursements; [ii] the fees and expenses of any
litigation, administrative, bankruptcy, insolvency, receivership and any other
similar proceeding; [iii] court costs; [iv] the expenses of Lender, its
employees, agents, attorneys and witnesses in preparing for litigation,
administrative, bankruptcy, insolvency and other proceedings and for lodging,
travel, and attendance at meetings, hearings, depositions, and trials; and
[v] consulting and witness fees incurred by Lender in connection with any
litigation or other proceeding.
 
23. Severability.  If any clause, provision, section or article of this note is
ruled invalid by any court of competent jurisdiction, the invalidity of such
clause, provision, section, or article shall not affect any of the remaining
provisions hereof.
 
24. Assignment.  Borrower shall not assign its rights nor delegate its
obligations under this note.
 
25. Amendment.  This Note may not be amended except in writing signed by
Borrower and Lender.  All references to this Note, whether in this note or in
any other document or instrument, shall be deemed to incorporate all amendments,
modifications, and renewals of this Note and all substitutions made therefor
after the date hereof.
 

 
 

--------------------------------------------------------------------------------

 

26. CONSENT TO JURISDICTION.  BORROWER HEREBY IRREVOCABLY SUBMITS AND CONSENTS
TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING
JURISDICTION OVER LUCAS COUNTY, OHIO FOR ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY MATTER ARISING FROM OR RELATED TO [I] THE TERM SHEET FOR THE LOAN
EVIDENCED BY THIS NOTE; [II] THIS NOTE; OR [III] ANY COLLATERAL DOCUMENT
EXECUTED IN CONNECTION WITH THIS NOTE.  BORROWER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT BORROWER MAY EFFECTIVELY DO SO, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR
PROCEEDING.  BORROWER AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
BORROWER AGREES NOT TO INSTITUTE ANY LEGAL ACTION OR PROCEEDING AGAINST LENDER
OR ANY DIRECTOR, OFFICER, EMPLOYEE, AGENT OR PROPERTY OF LENDER, CONCERNING ANY
MATTER ARISING OUT OF OR RELATING TO THE TERM SHEET, THIS NOTE, OR ANY
COLLATERAL DOCUMENT IN ANY COURT OTHER THAN A STATE OR FEDERAL COURT HAVING
JURISDICTION OVER LUCAS COUNTY, OHIO UNLESS SUCH COURTS LACK SUBJECT MATTER OR
IN PERSONAM JURISDICTION IN WHICH CASE SUCH ACTION OR PROCEEDING MAY BE BROUGHT
IN ANY COURT WHICH HAS SUCH JURISDICTION.
 
BORROWER HEREBY CONSENTS TO SERVICE OF PROCESS BY LENDER IN ANY MANNER AND IN
ANY JURISDICTION PERMITTED BY LAW.  NOTHING HEREIN SHALL AFFECT OR IMPAIR
LENDER’S RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW, OR
LENDER’S RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR THE
PROPERTY OF BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
 
27. WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY LAW, LENDER, BY
ITS ACCEPTANCE OF THIS NOTE, BORROWER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES
THE RIGHT TO A JURY TRIAL IN ANY ACTION, PROCEEDING OR COUNTERCLAIMS ARISING OUT
OF OR RELATING TO THIS NOTE.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this note effective as of the
date first set forth above.
 

 
EMERITUS CORPORATION
 
By: /s/ Eric Mendelsohn
     Eric Mendelsohn, Senior Vice President, Corporate Development




 
 

--------------------------------------------------------------------------------

 

ACCEPTANCE BY LENDER
 
The foregoing First Amended and Restated Note is hereby accepted by Lender in
full substitution for the Original Note (as defined herein).  The Original Note
(but not the indebtedness evidenced by the Original Note) is hereby cancelled.
 
Executed as of July 9, 2010.
 

 
HEALTH CARE REIT, INC.
 
    By: /s/ Erin C. Ibele
    Title:   Senior Vice President-Administration and Corporate Secretary
   




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A:  WIRE TRANSFER INSTRUCTIONS
 
HEALTH CARE REIT, INC.
WIRE TRANSFER INSTRUCTIONS
 
